Citation Nr: 1041206	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-41 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than January 11, 
2005 for the award of service connection for dysthymia.

2.  Entitlement to an initial rating in excess of 10 percent for 
dysthymia.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to October 
1969.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).  

In a May 2009 decision, the Board affirmed the RO's denial of the 
benefit on appeal.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC).  In July 2010, the Court vacated that Board's decision 
with respect to the issues of (1) entitlement to an effective 
date earlier than January 11, 2005 for the award of service 
connection for dysthymia, and (2) entitlement to an initial 
rating in excess of 10 percent for dysthymia; and remanded the 
case to the Board for readjudication in compliance with a June 
2010 Joint Motion.  The case is once again before the Board for 
review.  


FINDINGS OF FACT

1.  The Veteran did not reasonably raise a claim for service 
connection for a psychiatric disorder, to include dysthymia, in a 
March 2001 notice of disagreement; a claim for service connection 
for dysthymia was not deemed denied in a February 2001 rating 
decision.

2.  The Veteran filed an original claim for PTSD received by VA 
on June 8, 2001; service connection for dysthymia was not 
explicitly claimed at that time. 

3.  An original claim for service connection for dysthymia was 
received at the RO on January 11, 2005.

4.  In accordance with Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006), because the Veteran submitted a timely appeal for an 
earlier effective date for service connection for dysthymia, the 
Board has jurisdiction to consider whether there was a pending 
unadjudicated claim for dysthymia prior to January 11, 2005.

5.  The Veteran evidenced an implicit intent to seek service 
connection for a psychiatric disability on June 8, 2001; thus, in 
accordance with Ingram v. Nicholson, 21 Vet. App. 232 (2007), the 
Veteran may be considered to have had a pending unadjudicated 
claim for dysthymia prior to January 11, 2005.  The Veteran did 
not articulate either an implicit or explicit intent to seek 
service connection for a psychiatric disability prior to June 8, 
2001.   

6.  Evidence of record established entitlement to service 
connection for dysthymia on June 8, 2001.

7.  The Veteran's dysthymia, characterized by depressed mood and 
sleep disturbance, is shown to be mild or transient in degree.  
Dysthymia is not shown to cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of June 8, 
2001 for the award of service connection for dysthymia have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009). 

2.  The criteria for a rating in excess of 10 percent for 
dysthymia are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9433 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In December 2005 and January 2006 letters, VA informed the 
Veteran of the evidence necessary to substantiate his claims, 
evidence VA would reasonably seek to obtain, and information and 
evidence for which the Veteran was responsible.  

In a June 2008 letter, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate timing of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, December 2005 and January 2006 letters addressed the 
Veteran's original application for service connection.  In July 
2006, the RO awarded service connection for dysthymia.  
Therefore, the December 2005 and January 2006 letters served 
their purpose in providing VCAA notice and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the Veteran's appeal for an earlier effective 
date, the Board notes that earlier effective date claims are 
generally considered to be "downstream" issues from the original 
grants of service connection if appealed from that initial grant 
of service connection.  VA's General Counsel has promulgated an 
advisory opinion holding that separate notice of the VA's duty to 
assist the veteran and of his concomitant responsibilities in the 
development of his claims involving such downstream issues is not 
required when the veteran was provided adequate VCAA notice 
following receipt of the original claim.  VAOPGCPREC 8-2003.

The Veteran's service treatment records, VA and private treatment 
records, and VA examinations have been associated with the claims 
file.  The Board notes specifically that the Veteran was afforded 
VA examinations in May 2002, May 2006, October 2007, and August 
2009.  38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examinations obtained in this 
case are adequate as they are predicated on a review of the 
claims folder and medical records contained therein; contain a 
description of the history of the disability at issue; document 
and consider the Veteran's complaints and symptoms; fully address 
the relevant rating criteria; and contain a discussion of the 
effects of the Veteran's service-connected disability on the 
Veteran's occupational and daily activities.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to appellate 
review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record 
is complete and the case is ready for review.

B.  Law and Analysis 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  In order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided, the effective date of an evaluation 
and award for pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2009).

A "claim" is defined as a formal or informal communication, in 
writing, requesting a determination of entitlement, or evidencing 
a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 
(2009).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by the 
Department of Veterans Affairs from the claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  38 C.F.R. § 3.155 (2009).  Such 
informal claim must identify the benefit sought.  Id.  The date 
of receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r) (2009).

The Veteran has been awarded service connection for dysthymia, 
effective January 11, 2005.

The record reflects that the Veteran submitted a VA Form 21- 526, 
Veteran's Application for Compensation or Pension, in June 2000.  
He indicated that he had a back disorder.  He did not file a 
claim of service connection for dysthymia or for a psychiatric 
disability at that time.

VA treatment records dated in May 2000 and June 2000 reflect 
diagnoses for depressive disorder and dysthymia.  

In a February 2001 rating decision, the RO denied entitlement to 
a nonservice-connected permanent and total evaluation. 

In March 2001, correspondence from the Veteran was received as a 
notice of disagreement (NOD) appealing the denial of his claim 
for VA pension benefits.  The Veteran stated, "I wish to file 
Notice of Disagreement with VA findings dated March 19, 2000 with 
denial of non-service connected pension.  I feel that my 
disabilities, physical and mental impair my ability to continue 
work.  I disagree with the VA's findings of 10% evaluation for my 
adjustment disorder. . ."  

The Board notes that although the Veteran's VA psychiatric 
treatment was discussed at the time of a February 2001 denial of 
pension, the Veteran was considered by the RO to be 10 percent 
disabled due to adjustment disorder with depressed mood for 
pension purposes only.  Entitlement to service connection for 
adjustment disorder or depressed mood was not formally 
adjudicated at that time.  In his March 2001 notice of 
disagreement, the Veteran did not indicate a clear intent to file 
a claim for service connection for a psychiatric disability, but 
instead indicated that he disagreed with the assigned evaluation 
that was used for pension purposes. 

In June 2001, a claim of service connection for posttraumatic 
stress disorder (PTSD) was received.  Additional correspondence 
relative to that claim was later received in July 2001.  In an 
August 2001 rating decision, service connection for PTSD was 
denied.  The Veteran did not appeal that determination.  To the 
extent that the Veteran may assert that the claim of service 
connection for PTSD was also a claim of service connection for 
dysthymia, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has stated that if the record shows the 
existence of an unadjudicated claim raised along with an 
adjudicated claim and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, and 
the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 
1258 (Fed. Cir. 2006).  If a timely appeal is not filed, the 
veteran's only recourse is to file a clear and unmistakable error 
(CUE) claim.  There has been no claim of CUE here.

In December 2001, the Veteran and his representative again 
discussed his disabilities as they pertained to his claim for VA 
pension, which was later granted.  The Veteran's representative 
noted that according to the records available, the Veteran 
suffered from dysthymic disorder, among other identified 
disabilities.  The Veteran's representative argued that his 
rating should reflect all conditions of record.  No claim of 
service connection for dysthymia was presented.

The Board notes that in the Appellant's Brief, the Veteran's 
representative contends that in a January 6, 2004 letter, counsel 
clearly stated that the Veteran was suffering from anxiety and 
depression secondary to his service-connected conditions of 
tinnitus and hearing loss.  However, upon review of the record, 
no such correspondence was found.  

On January 11, 2005, the Veteran's initial claim of service 
connection for anxiety/depression was received.  This was 
accepted as a general claim of service connection for a 
psychiatric disability.  Thereafter, a May 2006 VA examination 
provided the initial diagnosis of dysthymia.

In a July 2006 rating decision, service connection for dysthymia 
was granted and a 10 percent rating was assigned effective 
January 11, 2005, the date of the claim.

Although medical evidence reflects a diagnosis of dysthymia in 
May 2000, the effective date of service connection is determined 
by the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2009).  

With respect to the phrase "the date entitlement arose", the 
regulation has not defined that term.  However, in McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000),
the CAVC found that that the date evidence is submitted or 
received is irrelevant when considering the effective date of an 
award.  With respect to the phrase "the date entitlement arose", 
the regulation has not defined that term.  The CAVC has stressed 
what that phrase does not mean, however.  In McGrath v. Gober, 
the CAVC offered the following:

As noted above, the effective date of an 
award "shall be fixed in accordance with 
the facts found, but shall not be earlier 
than the date of receipt of application 
therefor."  Thus, when an original claim 
for benefits is pending, as the Board found 
here, the date on which the evidence is 
submitted is irrelevant even if it was 
submitted over twenty years after the time 
period in question." 

McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

In McGrath, the Board had found the earliest date that a VA 
examiner had diagnosed PTSD as "the date entitlement arose" and 
used that date, rather than an earlier date of receipt of the 
pending claim (the claim had pended for over 20 years), as the 
effective date.  The Board infers from this that the date 
entitlement arose is not meant to be the date of an examination, 
but rather, the date that VA received the pending claim for PTSD, 
especially where VA had simply failed to address the claim for 
several years.

The CAVC's analysis explains the applicable statute, 38 U.S.C.A. 
§ 5110.  According to § 5110 (a), unless specifically provided 
elsewhere in this chapter, the effective date based on a claim 
reopened will be fixed in accordance with facts found, but will 
not be earlier than the date of receipt of application therefor.  
The only other provision that might apply and that appears 
elsewhere in that chapter is § 5110 (g), where the phrase 
"...pursuant to any Act or administrative issue,..." is used.  
This phrase delimits the effective date based on a new or changed 
regulation to a date no earlier than the date of the new or 
revised regulation.

The phrase "date entitlement arose", as used in VA regulations, 
does not appear in the statute.  Conversely, the phrase 
"...pursuant to any Act or administrative issue," appears in the 
statute, but does not appear in the regulation.  The Board infers 
from these facts that the phrase "date entitlement arose" as used 
in 38 C.F.R. § 3.400 must refer to § 5110 (g) "...pursuant to any 
Act or administrative issue,".  Thus, the Board need not consider 
the date that a physician offered a favorable diagnosis or 
medical nexus opinion to be the date that entitlement arose.  
This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 
(1999), where the CAVC stressed that the effective date for an 
award of service connection is not based on the earliest medical 
evidence demonstrating a causal connection, but on the date of 
the claim for service connection.  In this case, the "date 
entitlement arose" refers to the date of enactment of current 38 
U.S.C.A. § 1110, which authorizes compensation for any service-
connected disability.  

In his June 2000 claim for compensation, the Veteran clearly 
indicated that he was claiming service connection for a "back - 
crushed disc," and "back problems" secondary to an "auto 
wreck."  There was no indication that the Veteran was also 
making a claim for a psychiatric disability to include dysthymia, 
nor was there any mention of symptomatology associated with 
dysthymia.  

The Veteran submitted a March 2001 notice of disagreement.  The 
Board finds that the March 2001 notice of disagreement was not a 
claim for service connection for dysthymia.  Although a 
disagreement with the RO's rating for adjustment disorder with 
dysthymia was mentioned in the Veteran's correspondence, this 
rating was calculated for pension purposes only, and the 
Veteran's argument was made as part of his disagreement with the 
February 2001 denial of "nonservice-connected" pension 
benefits. 

On June 8, 2001, the Veteran submitted an informal claim for 
service connection for PTSD.  The Veteran stated: "I am 
requesting evaluation for service connection for PTSD.  I was 
treated at the Omaha VA Hospital in 2000.  I have no treatment 
records prior to that date.   I have just dealt with the problems 
in incurred in the service and since discharge."  Although the 
Veteran did not make an explicit claim for service connection for 
dysthymia at that time, he did reference VA psychiatric treatment 
which indicated a diagnosis of dysthymia.  In Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Court found that a claim for 
benefits for one psychiatric disability also encompassed benefits 
based on other psychiatric diagnoses and should be considered by 
the Board to be within the scope of the filed claim.  Based on 
the foregoing and resolving any reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's June 8, 2001 claim 
constitutes an informal claim for an acquired psychiatric 
disorder, to include dysthymia.   The Board finds further, that 
prior to the Veteran's June 8, 2001 statement, there are no 
documents of record that could be construed as a formal or 
informal claim for service connection for an acquired psychiatric 
disorder, to include dysthymia.  

The June 2010 Joint Motion for Remand directs that the Board 
should consider the decisions of Deshotel v. Nicholson, 457 F.3d 
1258 (Fed. Cir. 2006) and Ingram v. Nicholson, 21 Vet. App. 232, 
243 (2007) to determine whether the Veteran's June 2001 
application and supporting medical evidence regarding service 
connection for PTSD was denied in the August 2001 rating decision 
in accordance with Ingram.  As the Board will discuss below, 
under Deshotel and Ingram, the earliest submission from the 
Veteran which could be construed as a pending, unadjudicated 
claim for dysthymia was in June 8, 2001.  

First, the Board notes that the Federal Circuit and the CAVC 
emphasized in Deshotel and Ingram, respectively, that VA is 
required to construe all of a pro se Veteran's pleadings 
sympathetically.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007); See 
also Andrews v. Nicholson, 421 F.3d (Fed. Cir. 2005); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board has 
considered the Veteran's pleadings sympathetically in making a 
determination on whether his June 8, 2001 claim for PTSD may be 
considered as a formal or informal claim for service connection 
for dysthymia.  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
Veteran filed a claim for residuals from an automobile accident.  
The RO granted service connection for a shoulder disability, but 
denied a claim for residuals of a head injury.  The Veteran did 
not file a claim at that time for a psychiatric disability.  The 
RO's decision did not specifically address any secondary claim 
for psychiatric disability, although it did note in its narrative 
that the "VA exam shows no psychiatric symptomatology noted at 
present time."  The Veteran later sought to reopen his claim for 
residuals of a head injury.  After the claim for head injury 
residuals was granted, he filed a claim for a psychiatric 
disorder.  Eventually, a claim for a psychiatric disability was 
granted.  The Veteran maintained that the RO should have assigned 
an effective date as of his initial claim for service connection 
for residuals from the automobile accident.  The CAVC dismissed 
the Veteran's appeal for lack of jurisdiction, as there had been 
no Board decision on the issue of entitlement to an earlier 
effective date, and the specific argument made on the basis of 
clear and unmistakable error (CUE) had not been previously 
raised.  This decision was affirmed by the Federal Circuit. 

In rejecting the Veteran's contentions, the Federal Circuit 
declined to accept the claimant's assertion in Deshotel, that a 
psychiatric claim remained pending and unadjudicated.  The 
Federal Circuit stated, "[w]here the veteran files more than one 
claim with the RO at the same time, and the RO's decision acts 
(favorably or unfavorably) on one of the claims, but fails to 
specifically address the other claim, the second claim is deemed 
denied, and the appeal period begins to run."  Relying on the 
language in Andrews v. Nicholson, 421 F.3d at 1281, the Federal 
Circuit held that if the veteran believed that the RO improperly 
failed to address his claim for psychiatric disability benefits 
when it granted service connection for his head injuries, his 
remedy was either to file a timely direct appeal or to file a 
clear and unmistakable error (CUE) claim seeking to reopen the RO 
decision.

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the CAVC also 
addressed the issue of jurisdiction.  The CAVC stated that 
Deshotel and Andrews stand for the proposition that, where an RO 
decision discusses a claim in terms sufficient to put the 
claimant on notice that it was being considered and rejected, 
then it constitutes a denial of that claim even if the formal 
adjudicative language does not "specifically" deny that claim.  
Id. at 239.  Because there was no such denial in the Ingram case, 
the CAVC found that they had jurisdiction over the appeal because 
it was not a collateral attack on prior RO decision.  The CAVC 
found, assuming that a claim had been reasonably raised, that a 
reasonably raised claim remains pending until there is either a 
recognition of the substance of the claim in an RO decision from 
which a claimant could deduce that the claim was adjudicated or 
an explicit adjudication of a subsequent "claim" for the same 
disability.  The CAVC also found that a sympathetic reading of 
the Veteran's pleadings could not be based on a standard that 
requires legal sophistication beyond that which can be expected 
of a lay claimant and must consider whether the appellant's 
submissions have articulated a claim.  The case was remanded so 
that the Board could consider whether submissions in support of 
that Veteran's application raised a claim for benefits based on a 
sympathetic reading of those documents that did not require 
conformance with legal pleading requirements or intent to seek 
those benefits explicitly.

In Deshotel, the Veteran did not perfect an appeal based on an 
earlier effective date, therefore, the CAVC did not have 
jurisdiction over that matter.  See Deshotel v. Nicholson, 457 
F.3d 1258 (Fed. Cir. 2006).  In contrast, because the Veteran in 
this case submitted a timely appeal for an earlier effective date 
for service connection for dysthymia, the Board has jurisdiction 
to consider whether there was a pending unadjudicated claim for 
dysthymia prior to January 11, 2005.  As the Board has discussed 
above, the Veteran's June 8, 2001 claim for service connection 
for PTSD may arguably constitute an informal claim for dysthymia.  
The Veteran did not reasonably raise a claim for service 
connection for dysthymia prior to June 8, 2001.  A claim for 
service connection for dysthymia was not deemed denied in an 
August 2001 rating decision.  Although the August 2001 rating 
decision made mention of the Veteran's diagnosed dysthymic 
disorder and depression, unlike the Deshotel case, there was no 
indication that the particular claim was adjudicated by the RO.  
Id; See also Ingram v. Nicholson, 20 Vet. App. 156 (2006) .  The 
RO clearly indicated in the August 2001 rating decision that the 
ratings assessed for adjustment disorder with depressed mood were 
for pension purposes only.

The Board finds potential conflict between the Ingram v. 
Nicholson, 20 Vet. App. 156 (2006), case and the Federal Court 
holdings in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006).  In that regard, the Board finds that Deshotel and Andrews 
are controlling.  The Board has nonetheless considered the 
application of Ingram to the present case.  

The CAVC stated in Ingram that a reasonably raised claim remains 
pending until there is either a recognition of the substance of 
the claim in an RO decision from which a claimant could deduce 
that the claim was adjudicated or an explicit adjudication of a 
subsequent "claim" for the same disability.  The CAVC remanded 
the case for a factual determination based on a sympathetic 
reading of documents submitted by the Veteran.  Upon a 
sympathetic reading of the Veteran's June 8, 2001 claim for 
service connection for PTSD in accordance with Ingram v. 
Nicholson, 20 Vet. App. 156 (2006); the Board finds that the 
Veteran may have evidenced an implicit intent to seek service 
connection for dysthymia.  Further, although the RO discussed the 
Veteran's dysthymia at the time of the August 2001 denial of 
service connection for PTSD, the Board finds that as in the 
Ingram case, the discussion was not sufficient to put the Veteran 
on notice of a denial of that claim.  Therefore, the Veteran may 
be considered to have had a pending unadjudicated claim for 
dysthymia prior to January 11, 2005.  

The Board finds that the Veteran did not articulate either an 
implicit or explicit intent to seek service connection for 
dysthymia in a March 2001 notice of disagreement.  Prior to June 
8, 2001, the Veteran did not request a determination on 
entitlement to service connection for dysthymia, he did not 
evidence a belief in entitlement to service connection for 
dysthymia, and he did not communicate an intent to apply for 
service connection for dysthymia.  See 38 C.F.R. §§ 3.1(p), 3.151 
§ 3.155 (2009).  Correspondence which made mention of dysthymia 
or a psychiatric disability prior to June 8, 2001, were made in 
conjunction with the Veteran's appeal for nonservice-connected 
pension; and the Veteran did not indicate a desire for service-
connected benefits at that time.  A formal or informal claim for 
service connection must identify the benefit sought.  38 C.F.R. § 
3.155 (2009)

The Board finds that evidence of record met all eligibility 
criteria for the benefits at the time of the date of the 
Veteran's claim on June 8, 2001.  The preponderance of the 
evidence is against finding that the Veteran submitted an 
informal or formal claim for service connection for dysthymia or 
an acquired psychiatric disorder prior to June 8, 2001.  In this 
case, the Board has liberally construed the Veteran's June 8, 
2001 claim for service connection for PTSD as informal claim for 
service-connection for an acquired psychiatric disorder, to 
include dysthymia.  The date of entitlement precedes the date of 
the claim here.  The Veteran had diagnosed dysthymia before he 
submitted a claim of service connection to VA.  Thus, the date of 
claim as the later date is the controlling date for the effective 
date assigned under the factual circumstances of this case.  See 
38 U.S.C.A. § 5110(a) (effective date of original claim shall not 
be earlier than the date of receipt of application therefore).  
The CAVC has acknowledged that the effective date based on an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a casual connection, but 
on the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377, 382 (1999) citing Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright 
v. Gober, 10 Vet. App. 391 (1997).  Therefore, the Board finds 
that an earlier effective date of June 8, 2001 is warranted.

2.  Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The CAVC has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.  The Board has considered whether staged 
ratings are for consideration; however, the evidence of record 
does not establish distinct time periods where the Veteran's 
service-connected disability results in symptoms that would 
warrant different ratings.

The Veteran was assigned a 10 percent disability rating for 
dysthymia under Diagnostic Code 9433.  A 10 percent rating is 
assigned for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.   38 
C.F.R. § 4.130, Diagnostic Code 9433 (2009).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  Id. 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent disability rating is assigned for occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability rating is assigned total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, or for the veteran's own 
occupation or name.  Id.

In applying the above criteria, the Board notes that when it is 
not possible to separate the effects of the service-connected 
disability from a nonservice-connected disability, such signs and 
symptoms shall be attributed to the service-connected disability. 
See 38 C.F.R. § 3.102 (2009); Mittleider v. West, 11 Vet. App. 
181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so.)

In determining the level of impairment under 38 C.F.R. § 4.130, a 
rating specialist is not restricted to the symptoms provided 
under the diagnostic code, and should consider all symptoms which 
affect occupational and social impairment, including those 
identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to those listed in 
that diagnostic code, the appropriate, equivalent rating is 
assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
GAF scores from 71 to 80 reflect transient symptoms, if present, 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family arguments); resulting in no 
more than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind school work). DSM- 
IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Id.  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsession rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, inability to keep a job).  Id. GAF scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood (e.g., a 
depressed patient who avoids friends, neglects family, and is 
unable to do work).  Id.  GAF scores ranging from 21 to 30 
reflect behavior that is considerably influenced by delusions or 
hallucinations, or serious impairment, in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day, no job, 
home, or friends).  Id.

A May 2002 VA examination included a review of the claims file.  
The Veteran reported that his condition had remained essentially 
unchanged since he was last seen in October 2000.  He was no 
longer seen at the VA mental health clinic because he felt that 
the medication was not working.  He reported that he did not need 
psychotherapy because his work was his therapy.  He was referring 
specifically to his being a dedicated woodworker.  The Veteran 
was a woodworker for 30 years but had retired.  He felt that 
vocational rehabilitation would not work for him because the only 
job he felt he could do was woodwork, and he was physically 
unable to do that.  The Veteran lived with his mother on land 
that his family homesteaded.  He had a shop there and did some 
woodwork there.  He took care of his mother and she provided a 
home.  The Veteran reported daily use of marijuana which he felt 
helped with his pain. 

A mental status examination shows that the Veteran was 
appropriately dressed and groomed.  He sat quietly during the 
interview and was spontaneous.  He had appropriate eye contact 
and was courteous.  He showed no signs of suspiciousness and no 
unusual motor mannerisms.  His mood was frustrated and 
dissatisfied.  His affect was appropriate to content of thought.  
His speech was of normal tone, volume, and pacing.  Thought 
processes included moderate circumstantiality.  There was no 
looseness of association or flight of ideas.  There were no 
delusions, hallucinations, or paranoia.  The Veteran was oriented 
to time, person, place, and situation.  Sensorium was clear.  
Short-term and long-term memory were intact.  He had appropriate 
judgment.  The VA examiner stated that the Veteran's mood 
disorder was not sufficient to render him permanently and totally 
unemployable, but it did contribute to some extent to his 
unemployability.  The Veteran was diagnosed with an adjustment 
disorder with depressed mood and with cannabis abuse.  He had a 
GAF score of 70 indicating a mild, dysphoric mood.  

In May 2006, the Veteran was seen at the VA mental health clinic.  
At that time, the Veteran reported that he had been depressed for 
20 years and was bothered by his tinnitus.  His sleep was easily 
interrupted and restless.  Any noise awakened him and he lived in 
an urban area.  His mood was depressed.  He had decreased 
interest and energy.  He was listless with decreased attention.  
His appetite varied, but his weight had remained stable.  He 
denied suicidal ideation.  He related that he was last employed 
in 1992 and was current doing yard work and car maintenance.

A mental status examination shows that the Veteran was casually 
dressed and healthy looking.  He appeared his stated age.  He was 
very soft spoken, but sarcastic.  He believed that people did not 
listen to him and walked away from him without giving answers.  
He placed blame on others.  His speech was spontaneous, but low 
in volume, average pace, and reached goal idea.  His affect was 
constricted and his mood was dysthymic and angry.  He had no 
delusions, hallucinations, or homicidal or suicidal ideation.  He 
was alert and oriented.  His judgment and insight were fair.  The 
Veteran was diagnosed with dysthymia.  He had an assigned GAF 
score of 65.  The Veteran was offered group therapy, but he 
declined.

The Veteran was afforded a VA psychiatric examination in May 
2006.  The claims file was reviewed.  The Veteran again reported 
that his tinnitus interrupted his sleep and he also reported that 
he did not attend group functions because the loudness of the 
ringing was so bad that he could not understand others and this 
made him depressed.  The Veteran reported having no sex drive and 
that he was not suicidal or homicidal.  His appearance was clean 
and he was neatly groomed.  His psychomotor activity was 
unremarkable.  His speech was unremarkable and spontaneous.  His 
attitude was cooperative, friendly, relaxed, and attentive.  His 
mood was depressed.  He was able to do serial 7's, but could not 
spell a word forward and backward.  He was oriented times three.  
His thought process and content were unremarkable.  His judgment 
was intact.  His intelligence was average.  His insight was 
intact.  He had sleep impairment that interfered with his daily 
activities.  There were no hallucinations or inappropriate 
behaviors.  The Veteran was able to interpret proverbs.  He did 
not have obsessive/ritualistic behavior or panic attacks.  His 
impulse control was good and there were no episodes of violence.  
There were no suicidal or homicidal thoughts, ideation, plans, or 
intent.  It was noted that the Veteran could not maintain his 
hygiene; however, he was neatly groomed on the examination.  His 
remote and immediate memory was normal and his recent memory was 
mildly impaired.  His activities of daily living were not 
impaired.  The Veteran was competent to handle his financial 
affairs.  The Veteran was not employed.  He related that he had 
not been employed since a car accident in which a disc in his 
spine was crushed.  He also suffered an additional car accident 
which caused whiplash.  The examiner noted that the Veteran did 
not claim that he was unemployable due to his mental disorder.  
The diagnosis was dysthymia.  His GAF was 75.

VA treatment records show that the Veteran had an exacerbation of 
depressive symptoms in 2007.  A June 2007 depression screen 
associated with a nursing intake note shows that the Veteran 
reported having little interest or pleasure in doing things more 
than half the days, and he reported feeling down, depressed, or 
hopeless several days, indicating a positive screen.  As part of 
a PTSD screen, the Veteran indicated that he felt numb or 
detached from others, activities or his surroundings.  A later 
June 2007 note shows that the Veteran had difficulty with being 
motivated, he had a lack of energy, and he had difficulty 
sleeping.  A July 2007 depression care consult note indicates an 
increase in depressive symptoms over the past two weeks.  These 
symptoms made it very difficult to work, to take care of things 
at home, and to get along with others.  The Veteran endorsed 
symptoms of major depressive disorder at that time including 
feeling down most days, taking little pleasure or interest except 
for "just surviving", trouble sleeping, no energy, feeling like 
a failure, and trouble concentrating.  The Veteran was diagnosed 
with major depressive disorder, single, recurrent.  It was noted 
that the Veteran's depression had been exacerbated by a recent 
may 2007 flood at the Veteran's art studio.  This had reminded 
him of a past flood loss of his home in 1984 which had 
financially ruined him.  A September 2005 treatment report shows 
that the Veteran continued to have symptoms related to 
depression.  

The claims file was reviewed in conjunction with an October 2007 
VA examination.  With regard to employment, the Veteran related 
that he had held jobs as a cook and working on cars, building and 
renovating them.  Currently, the Veteran was divorced and living 
with his mother.  He was providing assistance to his mother who 
was elderly.  He spent half the year with her and half the year 
in Arizona.  He described having friends who visited him one to 
two times per week.  There was no history of suicide attempts or 
of violence/assaultiveness.

A mental status examination was completed.  The Veteran's 
appearance was clean and he was neatly groomed and appropriately 
dressed.  His psychomotor activity was unremarkable.  His speech 
was spontaneous, clear, and coherent.  His attitude was 
cooperative, friendly, relaxed, and attentive.  His affect was 
appropriate.  His mood was dysphoric.  The Veteran was able to do 
serial 7's and was also able to spell a word forward and 
backward.  He was oriented times three.  His thought process and 
content were unremarkable.  His judgment was intact.  His 
intelligence was above average.  His insight was intact.  He had 
sleep impairment that interfered with his daily activities.  
There were no hallucinations, delusions, or inappropriate 
behaviors.  The Veteran was able to interpret proverbs.  He did 
not have obsessive/ritualistic behavior or panic attacks.  His 
impulse control was good and there were no episodes of violence.  
There were no suicidal or homicidal thoughts. He was able to 
maintain his hygiene.  His remote, immediate, and recent memory 
were all normal.

The Veteran was socially appropriate throughout the interview and 
he actively participated.  He reported continued depressive 
symptoms, but did not appear depressed during the interview.   It 
was noted that he was unemployed due to physical problems.  The 
Veteran was competent to handle his financial affairs.  The 
diagnosis was dysthymia.  His GAF was 73.  The examiner stated 
that there was not total occupational and social impairment due 
to the mental disorder.  In addition, the mental disorder did not 
result in deficiencies in judgment, thinking, family relations, 
work, mood or school.  There was no reduced reliability and 
productivity due to the mental disorder.  There was not an 
occasional decrease in work efficiency and there were no 
intermittent periods of an inability to perform occupational 
tasks due to the mental disorder.  Rather, the mental disorder 
resulted in transient or mild decrease or work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress.

An August 2009 VA examination included a review of the claims 
file.  Findings from May 2002, May 2006, and October 2007 VA 
examinations were noted.  The Veteran was noted to have his last 
VA mental health clinic treatment for depression in 2006.  A 
January 2008 VA primary care progress note screening for 
depression showed that the Veteran did not have significant 
depressive symptoms at that time and no medication was started.   
The Veteran reported that he continued to have dysthymic 
disorder.  He reported that his mother died the year prior, and 
his girlfriend died two years prior.  He reported having limited 
sleep in the last 10 years.  He reported sleeping about four 
hours a day, and reported that he could function the next day.  
The Veteran reported that his sleep problems were caused by pain 
which woke him at night.  He had limited interests, including 
carrying for his dog.  He did not express excessive remorse or 
guilt.  He described having reasonable energy except he had pain 
which limited his activities.  Concentration was variable.  The 
Veteran's weight had been stable.  There was no prominent 
psychomotor agitation or slowing.  The VA examiner stated that 
the Veteran's symptoms were consistent with a low-grade chronic 
depression which the DSM-IV termed as dysthymia.  The Veteran was 
noted to have moderate use of alcohol, but the VA examiner noted 
that there was no correlation between dysthymia and moderate use 
of alcohol.  The Veteran continued to have some difficulty 
sleeping.  There was a mild degree of irritability and there was 
some fluctuation in level of concentration  

A mental status examination shows that the Veteran was clean, 
neatly groomed, and casually dressed.  Speech was spontaneous and 
clear.  The Veteran's attitude was cooperative, friendly, 
relaxed, and attentive.  Affect was appropriate.  Mood was 
dysphoric.  The Veteran's attention was intact.  He was not able 
to do serial 7s, but was able to spell a word forward and 
backward.  The Veteran was oriented to person, time, and place.  
Thought process and content were unremarkable.  The Veteran's 
judgment was adequate and intelligence was average.  The Veteran 
did have sleep impairment.   He did not have hallucinations.  He 
did not endorse inappropriate behavior.  He did not have 
obsessive or ritualistic behavior, panic attacks, homicidal or 
suicidal thoughts.  Impulse control was noted to be good.  
Recent, remote, and immediate memory were normal.  

The Veteran was noted to have been a woodworker for 40 years.  He 
was retired at the time of examination.  He did some antique 
furniture repairs part-time.  The cause of his retirement was 
noted to be due to his back and neck disabilities.  The Veteran 
was diagnosed with chronic dysthymia.  He had a GAF score of 70, 
and the VA examiner noted that the Veteran continued to have mild 
symptoms of dysthymia.  The VA examiner indicated that the 
Veteran did not have an occasional decrease in work efficiently 
or intermittent periods of inability to perform occupational 
tasks due to signs and symptoms of his mental disorder.  The VA 
examiner instead indicated that the level of the Veteran's 
dysthymic symptoms would likely cause some transient or mild 
decreases in work efficiency under periods of significant stress. 

VA treatment records and VA examinations show that the Veteran 
has diagnosed dysthymia, characterized by chronic symptoms of 
depressed mood and some symptoms of irritability.  The Veteran 
has also reported chronic sleep disturbance.  He indicated at the 
time of his most recent VA examination that he slept about four 
hours a night.  The record shows that the Veteran has also 
attributed his sleep disturbance to tinnitus and to his physical 
pain.  

VA and private treatment records reflect GAF scores ranging from 
65 to 75.  The Veteran's GAF scores reflect transient to mild 
symptoms.  The Veteran's transient symptoms reflect expectable 
reactions to psychosocial stressors resulting in no more than 
slight impairment in social, occupational, or school functioning.   
See DSM- IV at 46-47.  Mild symptoms may include depressed mood 
or mild insomnia, or some difficulty in social or occupational 
functioning, but indicates that the Veteran generally functions 
well with some meaningful interpersonal relationships.  Id.   The 
Veteran's assigned GAF scores are consistent with his VA 
psychiatric assessments, which indicate transient to mild 
symptoms of dysthymia. 

The Board finds that the Veteran's overall disability picture is 
most consistent with a 10 percent evaluation for dysthymia under 
Diagnostic Code 9433.   The Veteran's dysthymia is characterized 
by depressed mood and sleep disturbance.  The Veteran's symptoms 
and the level of his symptomatology has been largely consistent 
throughout the course of the appeal.  The record shows that the 
Veteran was retired due to his physical disabilities but he 
continued to do some woodwork.  With the exception of the 
Veteran's depressed mood and sleep disturbance, mental status 
examinations were unremarkable.  As of 2006, the Veteran 
discontinued psychotherapy at the VA mental health center.  The 
Veteran had an exacerbation of symptoms of depression, for which 
he received treatment from June 2007 to September 2007, 
subsequent to a flood at his art studio.  At that time, the 
Veteran was diagnosed with major depressive disorder, which 
appeared to be a single recurrent episode.  The Veteran endorsed 
multiple symptoms of depression at that time.  The Veteran's more 
recent October 2007 and August 2009 VA examinations clearly show 
that the Veteran had transient or mild symptoms due to dysthymia 
with a decrease in work efficiency and the ability to perform 
occupational tasks only during periods of significant stress.  
See 38 C.F.R. § 4.130, Diagnostic Code 9433 (2009).  

The Board finds that the record does not establish that the 
Veteran has occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks to warrant a higher 30 percent 
evaluation for dysthymia.  Although the Veteran has symptoms of 
depressed mood and chronic sleep impairment; he does not endorse 
other symptoms as described for a 30 percent rating such as 
anxiety, suspiciousness, panic attacks, or mild memory loss (such 
as forgetting names, directions, recent events).  See 38 C.F.R. § 
4.130, Diagnostic Code 9433 (2009).  More importantly, the Board 
finds that the overall severity of the Veteran's symptomatology 
is not consistent with a higher 30 percent rating.  The Veteran's 
GAF scores indicate that his dysthymia is transient to mild in 
degree and October 2007 and August 2009 VA examiners found that 
the Veteran's symptoms did not result in occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks as described for a higher 30 percent rating.  

A June 2010 Joint Motion for Remand directs that the Board should 
consider evidence presented in June 2007, July 2007 and September 
2007 VA treatment reports as it pertains to the Veteran's 
depression.  As the Board has discussed above, VA treatment 
records show that the Veteran had an exacerbation of depressive 
symptoms during that time period following a flood in the 
Veteran's art studio.  At that time, the Veteran endorsed 
symptoms of major depressive disorder, and he had in increase in 
the severity of his symptomatology.  The Veteran reported having 
little interest or pleasure in doing things more than half the 
days.  He reported feeling down, depressed, and hopeless.  He 
reported a lack of motivation, a lack of energy, and he had 
difficulty sleeping.  These symptoms made it very difficult to 
work, to take care of things at home, and to get along with 
others.  Although the Veteran clearly had an increase in symptoms 
of depression at that time, the Board finds that this was a 
temporary increase brought on by a stressful event.  The 
Veteran's major depressive disorder was diagnosed as being single 
and recurrent.  Later October 2007 and August 2009 VA 
examinations do not reflect such a high level of depressive 
symptoms. Though the Veteran continued to exhibit symptoms of 
depressed mood and sleep disturbance, the Veteran's 
symptomatology was shown to be mild in degree.  The Veteran's 
depressed mood and sleep disturbance have been considered in his 
currently assigned 10 percent rating under Diagnostic Code 9433.  
Despite the exacerbation of the Veteran's symptoms which occurred 
in 2007, the Board finds that the Veteran's overall disability 
picture over the course of the appeal more closely resembles a 10 
percent rating for PTSD.  

The preponderance of the evidence is against the claim for a 
higher evaluation for the Veteran's service-connected dysthymia.  
The appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise grant 
the Veteran's claim.


ORDER

Entitlement to an effective date of June 8, 2001, but no earlier 
for the award of service connection for dysthymia is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A rating in excess of 10 percent for dysthymia is denied.





____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


